DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the vertical seam is an overlocked seam” and introduces “a safety stitch line of the seam and an inner edge of the seam”. In claim 5, the vertical seam and the overlocked seam are not different seams. However claim 27 recites “a safety stitch line of the vertical seam and an inner edge of the overlocked seam”. It is unclear if the vertical seam and the overlocked seam are distinguished from each other in claim 27, and it is further unclear what the differences are between the safety stitch line and inner edge in claims 5 and 27. Are multiple safety stitch lines and inner edges required? How can the overlocked seam have multiple inner edges? It is noted that there also does not appear to be support for multiple safety stitch lines.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 16-19, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP 2006-141730) in view of Muckety Mucked (NPL document, retrieved from http://www.mucketymucked.com/ 2014/10/sewing-lined-curtains-steps-1-5.html), hereinafter referred to as Muckety. Note: A copy of a machine translation of Horiguchi was provided with the Office action dated 3/14/19. References to specific locations in the disclosure of Horiguchi are directed to the machine translation. A copy of the Muckety NPL document was provided with the Office action dated 2/4/20.
Regarding claim 1, Horiguchi discloses a drapery comprising a first drapery panel (20) having a vertical seam (30); and at least one weight holder (3) configured to hold a weight (2), the weight having a longitudinal length greater than a transverse width [FIG. 1a], the at least one weight holder having a longitudinally oriented edge tab (3a) oriented generally vertically and connected to the vertical seam along the edge tab [FIG. 3c], at least a portion of the weight holder positioned above a hem (20a) located along a bottom of the drapery [FIG. 3d]. Horiguchi does not disclose a second drapery panel.
Nonetheless, Muckety discloses a drapery comprising first and second drapery panels connected along a vertical seam, wherein a weight holder having an edge tab is connected to the vertical seam (see Image 4 under the heading “Step Five”, which discloses stitching of a weight holder to a vertical seam between drapery panels).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the weight holder of Horiguchi along a vertical seam between two drapery panels, as taught by Muckety, in order to provide weighting in a middle of the drapery, so as to ensure even appearance across a wide section of drapery. It is further noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in 
Regarding claims 2 and 3, Horiguchi discloses that the weight holder is made of fabric (paragraph 0022) and contains a weight (2) oriented vertically along the vertical seam [FIG. 3d], the at least one weight holder sewn to the vertical seam along the edge tab. Horiguchi does not disclose that the vertical seam is an overlocked seam.
Nonetheless, Muckety discloses a drapery having an overlocked seam (Step Three). As described with respect to claim 1 above, it would have been obvious to one of ordinary skill in the art to have provided the weight holder of Horiguchi along the drapery seam taught by Muckety, in order to provide even weighting for wide drapery panels.
Regarding claim 4, Horiguchi discloses that the weight holder includes a weight (2), the weight being a rod oriented vertically [FIG. 1a] and further discloses that lead is a known material used for weights (paragraph 0002).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used lead for the weight disclosed by Horiguchi, in order to provide a dense and heavy material that is relatively inexpensive and easily obtainable. It is noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 5, Horiguchi discloses a drapery comprising a first drapery panel (20) having a vertical seam (30); and at least one weight holder (3) configured to hold a weight (2), the weight having a longitudinal length greater than a transverse width [FIG. 1a], the at least one weight holder having a longitudinally oriented edge tab (3a) oriented generally vertically and connected to the vertical seam along the edge tab [FIG. 3c], at least a portion of the weight holder positioned above a hem (20a) located along a bottom of the drapery [FIG. 3d], where the edge tab is sewn to a margin of the seam along a safety stitch line (30) [FIG. 3c], but does not disclose that the vertical seam is an overlocked seam.
Nonetheless, Muckety discloses a drapery comprising first and second drapery panels connected along a vertical seam, wherein a weight holder having an edge tab is connected to the vertical seam (see 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the weight holder of Horiguchi along a vertical seam between two drapery panels, as taught by Muckety, in order to provide weighting in a middle of the drapery, so as to ensure even appearance across a wide section of drapery. It further would have been obvious to have sewn the edge tab to a margin positioned between the overlock seam and safety stitch line of Muckety, in order to keep the stitching from appearing on a front side of the drapery, and to ensure that fraying does not occur on the edges of the seam. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations. It is also noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claims 16-18, Horiguchi discloses a method comprising: providing a weight holder (3) having a weight (2) positioned within a pocket of the weight holder, the weight having a longitudinal length greater than a transverse width [FIG. 1a], the weight holder having a longitudinal edge tab (3a); and connecting the weight holder to a drapery by vertically orienting the weight and connecting the tab to a vertical seam (30) of the drapery at a rear side of the drapery [FIG. 3c], the weight holder extending rearward from the rear side drapery (the weight holder 3 is attached to a rear side of the drapery when the seam 30 is formed, and therefore extends rearwardly from said rear side of the drapery) and at least a portion of the weight holder positioned above a hem (20a) located along a bottom of the drapery [FIG. 3d], where the weight is a rod encased in the pocket of the weight holder [FIGS. 1a, 1b], the weight holder comprising fabric material (paragraph 0022), the connecting the tab to the vertical seam including sewing 
Nonetheless, Muckety discloses a drapery comprising two drapery panels connected along a vertical seam, said seam connecting the two panels of the drapery at a rear side of the drapery (Image shown in Step Three), the vertical seam comprising an overlock seam or overlocked serge seam (Step Three), wherein a weight holder is connected to a seam margin of the vertical seam (Step Five, Image 4 discloses stitching of a weight holder to a vertical seam between drapery panels).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the weight holder of Horiguchi along a vertical seam between two drapery panels, as taught by Muckety, in order to provide weighting in a middle of the drapery, so as to ensure even appearance across a wide section of drapery. It is further noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 19, Horiguchi discloses a weight holder, but does not disclose another weight holder connected to the vertical seam at a position above the weight holder. Nonetheless, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations. Providing multiple weights provides the obvious benefits of spreading out the weighting of the drapery, so as to produce a more even appearance. It has also been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Regarding claims 21 and 23, Horiguchi discloses a drapery comprising a first drapery panel (20) having a vertical seam (30), the vertical seam comprising a first stitch line; and at least one weight holder 
Nonetheless, Muckety discloses a drapery comprising first and second drapery panels connected along a vertical seam comprising a first stitch line and overlock stitching (Step Three), wherein a weight holder is stitched to the vertical seam along a second stitch line (Step Five, Image 4 discloses stitching of a weight holder to a vertical seam between drapery panels), the second stitch line being a straight stitch line parallel to a longitudinal direction on a respective edge tab.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the weight holder of Horiguchi along a vertical seam between two drapery panels, as taught by Muckety, in order to provide weighting in a middle of the drapery, so as to ensure even appearance across a wide section of drapery. It further would have been obvious to have oriented the second stitch line parallel to the first stitch line, as Muckety discloses orientation of the second stitch line along its respective edge tab, and one of ordinary skill in the art would have maintained the weight holder of Horiguchi in a vertical orientation, thus providing a second stitch line parallel to the first stitch line of the vertical seam. It is further noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 24, Horiguchi discloses that the vertical seam is positioned at a back side of the drapery [FIG. 3c], the weight holder extending rearward from the back side the drapery (the weight holder 3 is attached to a back side of the drapery when the seam 30 is formed, and therefore extends rearwardly from the back side of the drapery).
Regarding claim 25, Horiguchi discloses that an entirety of the weight holder is positioned above the hem (the bounds of the hem are established at the horizontal stitch line 30, and Figure 3d depicts an entirety of the weight holder above the horizontal stitch line 30).
Regarding claim 26, Horiguchi discloses that the weight holder is stitched along the edge tab along the vertical seam [FIG. 3c].
Regarding claim 27, as best understood, Horiguchi discloses the vertical seam, safety stitch line, and the margin, but does not disclose that the margin is positioned between a safety stitch line and an inner edge of the overlocked seam.
Nonetheless, Muckety discloses a margin positioned between a safety stitch line of the vertical seam and an inner edge of the overlocked seam (the straight stitch line described in Step Three reads on the safety stitch line, and the overlocked seam is also described in Step Three; the margin, safety stitch line, and inner edge of the vertical/overlocked seam are shown in at least the first image in Step Three, and the connection of the edge tab of the weight holder to the seam is shown in Image 4 of Step Five).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the weight holder of Horiguchi on the vertical seam taught by Muckety, in order to provide even weighting for a wide drapery assembly, and it further would have been obvious to have sewn the edge tab to a margin positioned between the overlock seam and safety stitch line of Muckety, in order to keep the stitching from appearing on a front side of the drapery, and to ensure that fraying does not occur on the edges of the seam. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP 2006-141730) in view of Muckety, as applied to claim 1 above, and further in view of Heimberg (U.S. Patent No. 4,142,570).
Regarding claim 6, Horiguchi, as modified by Muckety above, discloses the drapery panel and weight holder, but does not disclose that they are made of a sheer material.
Nonetheless, Heimberg discloses a first drapery panel made of a sheer material, and at least one fabric weight holder made of the sheer material (Abstract; column 2, lines 51-52).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drapery panel and weight holder of Horiguchi, as modified by Muckety above, to be formed from sheer material, as taught by Heimberg, in order to allow some light to pass through the drapery to achieve a desired aesthetic appearance.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP 2006-141730) in view of Muckety, as applied to claim 1 above, and further in view of Applicant-admitted prior art (hereinafter referred to as AAPA).
Regarding claim 7, as best understood, Horiguchi, as modified by Muckety above, discloses that the longitudinally oriented edge tab is stitched to the vertical seam (30) [FIG. 3c] the weight being vertically oriented, and further discloses weights (11) provided on a bottom edge of the drapery panel [FIG. 4], but does not disclose that the bottom edge of the first drapery panel has a Merrow-hem containing bead weights.
Nonetheless, AAPA discloses a bottom edge of a drapery panel including a Merrow-hem containing bead weights (Para 4 of the specification of the instant application, dated 12/3/18).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom edge of the drapery panel of Horiguchi, as modified by Muckety above, to include the Merrow-hem containing bead weights disclosed as Applicant-admitted prior art, in order to assist in weighing down the drapery fabric to achieve a desired appearance.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP 2006-141730) in view of Muckety, as applied to claim 16 above, and further in view of Morgan (U.S. Patent No. 3,996,083).
Regarding claim 20, Horiguchi, as modified by Muckety above, discloses connecting the weight holder to the vertical seam at the tab, but does not disclose stapling the weight holder.
Nonetheless, Morgan discloses attachment of a drapery element via a staple (40) [FIG. 8].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the weight holder of Horiguchi, as modified by Muckety above, to be stapled to the drapery, as taught by Morgan, in order to provide an easy and quick means to attach the weight that is quickly removable.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP 2006-141730) in view of Muckety, as applied to claim 21 above, and further in view of JP 2512135 (hereinafter referred to as JP ‘135).
Regarding claim 22, Horiguchi, as modified by Muckety above, discloses that the pocket is a closed pocket, the weight is a lead rod, the first stitch line comprises a safety stitch, and the overlock stitching includes thread positioned over edges of the first panel and the second panel, but does not disclose that the weight is cylindrical.
Nonetheless, JP ‘135 discloses a weight device comprising a weight (2) that is cylindrical [FIG. 6].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the weight of Heimberg to be a cylindrical weight, as taught by JP ‘135, in order to facilitate manufacturing of the weight by simplifying its shape.

Response to Arguments
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive.
Applicant argues that Horiguchi fails to disclose a vertical seam between two panels, and there is no articulated or rational reason why a person having ordinary skill in the art would modify Horiguchi by splitting the drapery into two panels. This argument is not found persuasive. One having ordinary skill in the art would recognize the benefits of providing an additional panel and attaching the weight to the seam between the two panels. Muckety explicitly discloses the provision of two panels, including their attachment to each other along a vertical seam and the connection of a weight holder along said vertical seam. The modification would not be outside the knowledge of one having ordinary skill in the art, as alterations to curtains, drapery panels, or other fabric assemblies involves routine skill and is common practice. Furthermore, as set forth in the rejection above, Muckety discloses a process in which multiple drapery panels are connected to each other and a weight is provided at the seam. Applicant further argues that Muckety fails to disclose a weight holder having a longitudinally oriented edge tab oriented generally vertically. However, the rejection relies upon Horiguchi to disclose the vertical orientation of the weight holder and the attachment of the weight holder along a vertically oriented edge tab. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that the combination of Horiguchi and Muckety relies upon impermissible hindsight, and that such modifications would not have been obvious to one having ordinary skill in the art. In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is again noted that alterations or modifications to drapery assemblies would involve only routine skill in the art.
Applicant argues that Horiguchi, as modified by Muckety fails to disclose a margin positioned between a safety stitch line of the seam and an inner edge of the seam. This argument is not found persuasive. Muckety is relied upon in the rejection to disclose the construction of the seam between the drapery panels, and Step Three of Muckety discloses an overlocked edge for each panel, and a straight stitch further connecting the panels. The margin established between the overlocked edge and the straight stitch is shown in at least the first image in Step Three, and the connection of the edge tab of the weight holder is shown in Image 4 in Step Five. Horiguchi discloses the claimed structure of the weight holder, the vertical orientation of the weight holder and its respective edge tab, and the positioning of the weight holder above a lower hem of the drapery. Muckety discloses a drapery assembly formed by attaching two panels to each other and providing a weight holder at the seam established between the two panels, as well as the overlock and margin configuration required by the claims. The combination of Horiguchi and Muckety in the above rejection does not require knowledge that would not be available to one of ordinary skill in the art. Attachment of the edge tab at a specific point within the seam further would require only routine skill, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Applicant has not persuasively established that providing the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ABE MASSAD/Examiner, Art Unit 3634        



/Johnnie A. Shablack/Primary Examiner, Art Unit 3634